UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT SMTC CORPORATION ( Exact name of registrant as specified in its charter ) Delaware 0-31051 98-0197680 (State or other jurisdiction of in or organization) (Commission File Number) (I.R.S Employer Identification No.) 7050 Woodbine Avenue, Suite 300 Markham, Ontario, Canada L3R 4G8 (Address of principal executive offices) Eddie Smith (905) 479-1810 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1, 2016 to December 31, 2016. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure This Form SD of SMTC is filed pursuant to Rule 13p-1 promulgated under the Securities Exchange Act of 1934, as amended, for the reporting period January 1, 2016 to December 31, 2016. A copy of SMTC’s Conflict Minerals Report is provided as Exhibit 1.01 to this Form SD, and is publicly available on its website at www.smtc.com under the “About SMTC” heading then click on “Corporate Social Responsibility”. Item 1.02 – Exhibit As specified in this Form SD, SMTC is hereby filing its Conflict Minerals Report as Exhibit 1.01. Section 2 – Exhibits Item 2.01 Exhibits Exhibit 1.01 – Conflict Minerals Report as required by Items 1.01 and 1.02 of Form SD. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Dated: May 31, 2017 SMTC By: /s/Eddie Smith Eddie Smith President and Chief Executive Officer
